                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESSICA A. DEVERS,                                    Case No. 18-cv-04215-EMC
                                   8                       Plaintiff,
                                                                                               ORDER DENYING DEFENDANTS’
                                   9                v.                                         MOTION FOR SUMMARY
                                                                                               JUDGMENT AND GRANTING
                                  10     CARPENTERS HEALTH AND WELFARE                         PLAINTIFF’S MOTION FOR
                                         TRUST FUND FOR CALIFORNIA, et al.,                    JUDGMENT
                                  11
                                                           Defendants.                         Docket Nos. 35-36
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Jessica Devers has filed suit against two affiliated entities, namely, the Carpenters
                                  15   Health & Welfare Trust Fund for California (“Carpenters Trust Fund”) and the Carpenters Funds
                                  16   Administrative Office of Northern California, Inc. (“Carpenters AO”). The Carpenters Trust Fund
                                  17   and the Carpenters AO shall hereinafter be referred to collectively as “Carpenters.”
                                  18             The Carpenters Trust Fund is an employee welfare benefit plan within the meaning of
                                  19   ERISA, and the Board of Trustees for the Carpenters Trust Fund has delegated administration of
                                  20   benefit claims to the Carpenters AO. Ms. Devers is a beneficiary of the Carpenters Trust Fund.
                                  21   Ms. Devers filed the instant ERISA lawsuit against Carpenters after a request for benefits was
                                  22   denied. More specifically, Ms. Devers asked that coverage be provided for a prescription drug
                                  23   known as Chemet, which she asserts is the only effective way of treating skin lesions she has as a
                                  24   result of Grover’s disease. That request for coverage was denied. Ms. Devers now challenges that
                                  25   denial.
                                  26             Currently pending before the Court are two motions: (1) Carpenters’ motion for summary
                                  27   judgment pursuant to Federal Rule of Civil Procedure 56 and (2) Ms. Devers’s motion for
                                  28   judgment pursuant to Federal Rule of Civil Procedure 52. Having considered the parties’ briefs
                                   1   and accompanying submissions, as well as the oral argument of counsel, the Court hereby

                                   2   DENIES Carpenters’ motion and GRANTS Ms. Devers’s.

                                   3                        I.      FACTUAL & PROCEDURAL BACKGROUND

                                   4            The Summary Plan Description (“SPD”) and Rules and Regulations (“R&R”)1 for the

                                   5   Carpenters Trust Fund can be found at Exhibit 1 to the Price Declaration.

                                   6            The SPD notes, in relevant part, as follows:

                                   7                •   “Only the full Board of Trustees is authorized to interpret the Plan. The Board has

                                   8                    discretion to decide all questions about the Plan, including questions about your

                                   9                    eligibility for benefits and the amount of benefits payable to you.” Price Decl., Ex.

                                  10                    1 (SPD at 2).

                                  11                •   “A pre-service claim is a request for authorization of care or treatment that requires

                                  12                    approval in whole or in part before the care or treatment is obtained (also called
Northern District of California
 United States District Court




                                  13                    Utilization Review (‘pre-authorization’ or ‘pre-certification’).” Price Decl., Ex. 1

                                  14                    (SPD at 81) (emphasis added).

                                  15                •   The purpose of the Utilization Review Program is “to help control increasing health

                                  16                    care costs by avoiding unnecessary services or services that are more costly than

                                  17                    others that can achieve the same result.” Price Decl., Ex. 1 (SPD at 56).

                                  18                •   Under the Plan, “prior approval of services is required for the following: . . .

                                  19                    certain prescription Drugs (must be approved by the Plan’s pharmacy benefit

                                  20                    manager).” Price Decl., Ex. 1 (SPD at 81) (emphasis in original); see also Price

                                  21                    Decl., Ex. 1 (SPD at 61) (stating that “[c]ertain drugs require Utilization Review”

                                  22                    by the pharmacy benefit manager, also known as “PBM”). Express Scripts is the

                                  23                    Plan’s pharmacy benefit manager (also known as “PBM”). See Price Decl., Ex. 1

                                  24                    (SPD at 61).

                                  25                •   “Off label use of drugs (for an indication other than described in the FDA approved

                                  26
                                  27

                                  28
                                       1
                                           The Price Declaration refers to the R&R as the “Plan Rules.” See Price Decl. ¶ 4.

                                                                                          2
                                   1                  drug label) will be allowed if prior approval is first obtained from the PBM.”2

                                   2                  Price Decl., Ex. 1 (SPD at 63).

                                   3              •   “To request Utilization Review of a drug, your Physician should call Express

                                   4                  Scripts . . . .” Price Decl., Ex. 1 (SPD at 63); see also Price Decl., Ex. 1 (SPD at

                                   5                  82) (stating that “your Physician [should] call Express Scripts . . . to obtain pre-

                                   6                  authorization for any Drug requiring Utilization Review”).

                                   7              •   “If you disagree with the decision made on your Physician’s request for Utilization

                                   8                  Review, you may appeal it.” Price Decl., Ex. 1 (SPD at 63).

                                   9              •   Appeals of pre-service claim denials that involve “prescription drugs should go to

                                  10                  the pharmacy benefit manager (Express Scripts).” Price Decl., Ex. 1 (SPD at 86).

                                  11                  As part of the review process, “[a] different person will review the appeal than the

                                  12                  person who originally made the initial adverse benefit determination on the claim,”
Northern District of California
 United States District Court




                                  13                  and “[t]he reviewer will not give deference to the initial adverse benefit

                                  14                  determination.” Price Decl., Ex. 1 (SPD at 86). In addition, “[t]he Board [of

                                  15                  Trustees for the Carpenters Trust Fund] may grant a personal hearing to receive and

                                  16                  hear any evidence or argument you believe cannot be presented satisfactorily by

                                  17                  correspondence.” Price Decl., Ex. 1 (SPD at 86). “If the claim was denied on the

                                  18                  basis of a medical judgment (such as a determination that the treatment of service

                                  19                  was not Medically Necessary . . . ), a health care professional who has appropriate

                                  20                  training and experience in a relevant field of medicine will be consulted.” Price

                                  21                  Decl., Ex. 1 (SPD at 86). The appeal will be decided “within 30 days of receipt of

                                  22                  the appeal.” Price Decl., Ex. 1 (SPD at 92) (emphasis omitted).

                                  23              •   “For any claims asserted under the Plan or against the Fund or the denial of a claim

                                  24                  to which the right to review has been waived, the decision of the Board or its

                                  25                  designated Appeals Committee with respect to a petition for review is final and

                                  26
                                  27   2
                                         For purposes of this order, the Court need not address the lack of any explanation as to what
                                  28   factors may be considered by the PBM in determining whether the off-label use should be
                                       approved.
                                                                                         3
                                   1                  binding upon all parties, subject only to any civil action you may bring under

                                   2                  ERISA. Following issuance of the written decision of the Board on an appeal,

                                   3                  there is no further right of appeal to the Board or right to arbitration.” Price Decl.,

                                   4                  Ex. 1 (SPD at 87).

                                   5          In turn, the R&R provides, in relevant part, as follows:

                                   6              •   “The Board of Trustees has the exclusive right and discretion to construe and

                                   7                  interpret the Plan and is the sole judge of the standard of proof required in any

                                   8                  claim and the application and interpretation of the Plan. Any dispute as to

                                   9                  eligibility, type, amount or duration of benefits or any right or claim to payments

                                  10                  from the Fund will be resolved by the Board or its duly authorized designee under

                                  11                  and pursuant to the provisions of the Plan and the Trust Agreement, and its decision

                                  12                  is final and binding upon all parties, subject only to judicial review as may be in
Northern District of California
 United States District Court




                                  13                  harmony with federal labor law.” Price Decl., Ex. 1 (R&R, Article 9, § 9.01(a)).

                                  14              •   Prescription drug benefits are addressed in Article 5 of the R&R. See Price Decl.,

                                  15                  Ex. 1 (R&R at 129). Section 5.04 addresses exclusions from prescription drug

                                  16                  coverage. Of particular note, § 5.04(j) provides that no benefits will be provided

                                  17                  for “[a]ny Drugs not reasonably necessary for the care or treatment of Illness or

                                  18                  Injury.” Price Decl., Ex. 1 (R&R, Article 5, § 5.04(j). Section 5.04(l) provides that

                                  19                  no benefits will be provided for “[m]edications with no federal Food and Drug

                                  20                  Administration (FDA) approved indications. Off label use of prescriptions (for an

                                  21                  indication other than described in the FDA approved drug label) will be allowed if

                                  22                  prior approval is first obtained from the Pharmacy Benefit Manager.” Price Decl.,

                                  23                  Ex. 1 (R&R, Article 5, § 5.04(l)).

                                  24          It appears that, on November 17, 2017, Ms. Devers (or her doctor) made a request to

                                  25   obtain Chemet under the employer welfare benefit plan (i.e., the Carpenters Trust Fund). On

                                  26   November 26, 2017, the request for coverage was denied. The denial letter, issued by Express

                                  27   Scripts, stated as follows:

                                  28                  As we informed your doctor, we are unable to approve this request
                                                                                           4
                                                      for the following reason(s):
                                   1
                                                          •   Coverage of the requested medication is provided for acute
                                   2                          lead poisoning, acute arsenic intoxication/poisoning, or acute
                                                              mercury intoxication/poisoning. Coverage cannot be
                                   3                          authorized at this time.
                                   4                  In accordance with your plan provisions for drug coverage, a review
                                                      has been performed. The review uses the plan’s rules and is based
                                   5                  on FDA-approved prescribing and safety information, clinical
                                                      guidelines and uses that are considered reasonable, safe and
                                   6                  effective. . . .
                                   7                  You or your representative may appeal this decision . . . .
                                   8                  Please send your appeal request in writing to:
                                                      ATN: CLINICAL APPEALS DEPARTMENT
                                   9                  EXPRESS SCRIPTS
                                  10   Price Decl., Ex. 2 (CarpH&WID_000234).3

                                  11          On December 8, 2017, Ms. Devers lodged an appeal with Express Scripts. In her appeal,

                                  12   Ms. Devers explained that she first developed skin lesions in 1995 and that, in 2000, she was
Northern District of California
 United States District Court




                                  13   diagnosed with Grover’s disease, also known as “transient acantholytic dermatosis.” Price Decl.,

                                  14   Ex. 2 (CarpH&WID_000231). She tried many treatments but none proved effective – e.g., one

                                  15   treatment was “very painful” and would provide only “6 to 8 weeks of relief until the lesions

                                  16   returned.” Price Decl., Ex. 2 (CarpH&WID_000231). “In 2005, Dr. Paul Dantzig, in conjunction

                                  17   with Columbia University, published a paper connecting mercury toxicity with Grover’s disease,”

                                  18   Price Decl., Ex. 2 (CarpH&WID_000231), and therefore Ms. Devers tried Chemet as a treatment

                                  19   for her skin lesions in 2006. Her skin healed but, “[o]ver time, it became apparent that the healing

                                  20   was not permanent” and thus she had to “periodically retreat with Chemet,” approximately 2-4

                                  21   times a year. Price Decl., Ex. 2 (CarpH&WID_000231-32). In or about 2012, Ms. Devers also

                                  22   used Chemet to treat a skin problem that appeared to be unrelated to Grover’s disease. See Price

                                  23
                                       3
                                  24     For purposes of this order, the Court assumes that Express Scripts’s denial clearly communicated
                                       that it was predicated on the § 5.04(l) exclusion – i.e., that the denial was not in any way
                                  25   ambiguous as to its basis. See Price Decl., Ex. 1 (R&R, Article 5, § 5.04(l)) (providing that no
                                       benefits will be provided for “[m]edications with no federal Food and Drug Administration (FDA)
                                  26   approved indications” and “[o]ff label use of prescriptions (for an indication other than described
                                       in the FDA approved drug label) will be allowed if prior approval is first obtained from the
                                  27   Pharmacy Benefit Manager”); see also 29 C.F.R. § 2560.503-1(g)(1) (providing that notification
                                       of an adverse benefit determination “shall set forth, in a manner calculated to be understood by the
                                  28   claimant – (i) The specific reason or reasons for the adverse determination; (ii) Reference to the
                                       specific plan provisions on which the determination is based;” etc.).
                                                                                          5
                                   1   Decl., Ex. 2 (CarpH&WID_000232) (referring to a “new condition” that “was not Grover[’s]

                                   2   disease”). Ms. Devers had a urine test at that time “to see what the Chemet was pulling out” and

                                   3   learned that she had a high level of lead. Price Decl., Ex. 2 (CarpH&WID_000232). Ms. Devers

                                   4   stated that she “cannot have healthy skin without periodic treatments with Chemet” and indicated

                                   5   that she takes the “drug as seldomly as possible to address” the heavy metals in her body (i.e.,

                                   6   mercury and lead). Price Decl., Ex. 2 (CarpH&WID_000232).

                                   7          According to Carpenters, Express Scripts received the appeal on December 13, 2017, and

                                   8   denied it on December 15, 2017. See Price Decl., Ex. 3 (CarpH&WSuppD_000009). In the

                                   9   denial, Express Scripts stated that “[a] panel (consisting of a medical director and two licensed

                                  10   clinical pharmacists who were not involved in the prior determination) has reviewed [the] appeal”

                                  11   and,

                                  12                  [a]s we informed your doctor, we are unable to approve this request
Northern District of California
 United States District Court




                                                      for the following reasons(s):
                                  13
                                                          •   Coverage of the requested medication is provided for acute
                                  14                          lead poisoning, acute arsenic intoxication/poisoning, or acute
                                                              mercury intoxication/poisoning. Coverage cannot be
                                  15                          authorized at this time. The information provided on level 1
                                                              appeal indicates that the [sic] you have an acute exposure to
                                  16                          mercury and lead in the form of painful skin conditions
                                                              including Grover’s disease. However, this does not meet the
                                  17                          above conditions for coverage.
                                  18                  In accordance with your plan provisions for drug coverage, a review
                                                      has been performed. The review uses the plan’s rules and is based
                                  19                  on FDA-approved prescribing and safety information, clinical
                                                      guidelines and uses that are considered reasonable, safe and
                                  20                  effective. . . .
                                  21                  This is a final and binding decision. Our decision does not reflect
                                                      any view about the medical appropriateness of the medication. The
                                  22                  ultimate decision on your medical care must be made by you and
                                                      your physician. This appeal decision only determines what, if any,
                                  23                  of the service or supply is payable under the terms of your plan’s
                                                      benefit.
                                  24
                                                      . . . . Under Section 502(a) of ERISA, you . . . have the right to bring
                                  25                  a civil action if your final appeal is denied. You should carefully
                                                      review the terms of your Summary Plan Description (SPD) to see if
                                  26                  there is a specific time within which a civil action must begin.
                                  27

                                  28
                                                                                         6
                                   1   Price Decl., Ex. 3 (CarpH&WSuppD_000009).4

                                   2          Although the denial of the appeal by Express Scripts indicates that it was issued on

                                   3   December 15, 2017, it appears that Ms. Devers never received a copy of the denial. For example,

                                   4   on December 21, 2017 (i.e., almost a week after the denial of the appeal), Ms. Devers sent an

                                   5   email to Carpenters, stating that she was writing to “clarify that I submitted information to you

                                   6   regarding coverage of Chemet as part of my appeal to the Trustees. Please add this note to the

                                   7   information previously submitted and please proceed with the appeal.” Price Decl., Ex. 2

                                   8   (CarpH&WID_000229). Ms. Devers also sent a separate email to Carpenters on December 21,

                                   9   2017, stating that “I am hoping that we can talk next week. I need to understand the timing of this

                                  10   process and why my next step is if you deny coverage.” Price Decl., Ex. 2

                                  11   (CarpH&WID_000205) (emphasis added). Finally, Ms. Devers sent an email to Carpenters on

                                  12   January 3, 2018, noting that she would be sending information from her doctor’s office5 and
Northern District of California
 United States District Court




                                  13   providing other information from her pharmacist, which she asked to be “add[ed] . . . to my

                                  14   appeal.” Price Decl., Ex. 2 (CarpH&WID_000202). These emails all indicate that Ms. Devers

                                  15   was under the impression that her appeal was still pending (i.e., had not been denied).

                                  16          Moreover, the record suggests that Carpenters did not receive a copy of Express Scripts’s

                                  17   denial of the appeal either. Notably, Carpenters did not initially provide a copy of the denial of the

                                  18   appeal to Ms. Devers as part of the administrative record. See Price Decl. ¶ 5 (noting that Exhibit

                                  19   2 is the administrative record which was provided as part of the initial disclosures; Express

                                  20   Scripts’s denial of the appeal is found in Exhibit 3). According to Carpenters, in March 2019,

                                  21   when a mediation was taking place during this litigation, it noticed for the first time that

                                  22
                                       4
                                  23     As above, for purposes of this order, the Court assumes that Express Scripts’s denial clearly
                                       communicated that it was predicated on the § 5.04(l) exclusion.
                                  24           Also, for purposes of this order, the Court assumes that Express Scripts denied the appeal
                                       for reasons beyond the mere fact that the use was off label. If Express Scripts could deny prior
                                  25   approval simply because a use was off label, then there would no reason to have a provision in the
                                       plan stating that off-label use would require prior approval.
                                  26   5
                                         Ms. Devers’s doctor’s office provided a letter dated January 3, 2018, from a nurse practitioner
                                  27   (as the treating physician had passed away), stating that Ms. Devers “requires Chemet for her
                                       medical care. She tried many additional and alternative treatments over many years, before Dr.
                                  28   Dantzig published his research. There is no other treatment that is effective in controlling her
                                       Grover’s disease.” Price Decl., Ex. 2 (CarpH&WID_000200).
                                                                                         7
                                   1                  there was no documentation that Express Scripts . . . had received or
                                                      heard an appeal on Ms. Devers’ initial claim. There was also no
                                   2                  record of Express Scripts processing or ruling on an appeal by Ms.
                                                      Devers in The Fund’s files. I thought this was odd, given the fact
                                   3                  that Express Scripts was given the authority under the Plan Rules to
                                                      process and make decisions regarding claims and appeals of denial
                                   4                  of prescription drug benefits under the Plan. I therefore requested
                                                      that Express Scripts send us any and all documents (if any) they had
                                   5                  regarding an appeal Ms. Devers made after they denied the claim in
                                                      this case.
                                   6
                                                      Express Scripts forwarded to the Fund Office documents pertaining
                                   7                  to an appeal that Ms. Devers filed after her initial claim was denied.
                                                      . . . The decision denying the appeal and the reasons for that denial
                                   8                  was [sic] sent only to Ms. Devers and her doctor. The Fund did not
                                                      have copies of the appeal decision in its custody when it proceeded
                                   9                  to hear Ms. Devers[’s] appeal on January 11, 2018.
                                  10   Price Decl. ¶ 6.

                                  11          On January 11, 2018 (i.e., several weeks after the December 15 denial of the appeal by

                                  12   Express Scripts), a hearing panel for the Carpenters Trust Fund held a hearing on Ms. Devers’s
Northern District of California
 United States District Court




                                  13   appeal. See Price Decl., Ex. 2 (CarpH&WID_000175). Then, on the same day, the Carpenters

                                  14   AO issued a letter regarding the appeal, stating as follows:

                                  15                  The Trustees have carefully considered all the comments,
                                                      documents, records and other information provided and applied the
                                  16                  terms of the Plan that apply to your request for review. For the
                                                      reasons set out below, the Trustees have determined that the benefits
                                  17                  being requested are not covered by the Plan, and accordingly, the
                                                      decision following review is that your request for Request [sic] to
                                  18                  obtain prescription drug, Chemet must be denied, subject to
                                                      reconsideration.
                                  19
                                                      Specific Reason for Denial
                                  20
                                                      No benefits will be provided for any Drugs not reasonably necessary
                                  21                  for the care and treatment of illness or injury.
                                  22                  Applicable Plan Provisions
                                  23                  5.04.j, Plan A[6]
                                  24                  ....
                                  25                  This decision on review is the Plan’s final decision. You have the
                                                      right to bring a civil action under ERISA Section 502(a) provided
                                  26
                                  27   6
                                         As noted above, § 5.04(j) provides that no benefits will be provided for “[a]ny Drugs not
                                  28   reasonably necessary for the care or treatment of Illness or Injury.” Price Decl., Ex. 1 (R&R,
                                       Article V, § 5.04(j)).
                                                                                        8
                                                      civil action is taken within two years of the date of this benefit
                                   1                  denial.
                                   2   Price Decl., Ex. 2 (CarpH&WID_000190).

                                   3          In July 2018, Ms. Devers initiated the instant action.

                                   4                                         II.      DISCUSSION

                                   5   A.     Legal Standard

                                   6          As an initial matter, the Court bears in mind that it has two different procedural motions

                                   7   before it: (1) Carpenters’ motion for summary judgment pursuant to Rule 56 and (2) Ms. Devers’s

                                   8   motion for judgment pursuant to Rule 52.

                                   9          Rule 56 provides that a “court shall grant summary judgment if the movant shows that

                                  10   there is no genuine dispute of material fact and the movant is entitled to judgment as a matter of

                                  11   law.” Fed. R. Civ. P. 56(a). An issue of fact is genuine only if there is sufficient evidence for a

                                  12   reasonable jury to find for the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.
Northern District of California
 United States District Court




                                  13   242, 248-49 (1986). “The mere existence of a scintilla of evidence . . . will be insufficient; there

                                  14   must be evidence on which the jury could reasonably find for the [nonmoving party].” Id. at 252.

                                  15   At the summary judgment stage, evidence must be viewed in the light most favorable to the

                                  16   nonmoving party and all justifiable inferences are to be drawn in the nonmovant’s favor. See id. at

                                  17   255. Where a defendant moves for summary judgment on a claim for which the plaintiff has the

                                  18   burden of proof, the defendant may prevail simply by pointing to the plaintiff's failure “to make a

                                  19   showing sufficient to establish the existence of an element essential to [the plaintiff's] case.”

                                  20   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                  21          Rule 52 concerns, inter alia, findings and conclusions by a court in the context of a bench

                                  22   trial. It provides in relevant part as follows: “In General. In an action tried on the facts without a

                                  23   jury or with an advisory jury, the court must find the facts specially and state its conclusions of

                                  24   law separately.” Fed. R. Civ. P. 52(a)(1). In Kearney v. Standard Insurance Co., 175 F.3d 1084

                                  25   (9th Cir. 1999), the Ninth Circuit indicated that, where there is an ERISA dispute, a trial based on

                                  26   the administrative record alone may be conducted. That is,

                                  27                  the district court may try the case on the record that the
                                                      administrator had before it. This is vastly less expensive to all
                                  28                  parties, accomplishes the policies enacted as part of the statute, and
                                                                                          9
                                                         also gives significance, which would otherwise largely evaporate, to
                                   1                     the administrator’s internal review procedure required by the statute.
                                   2   Id. at 1095; see also id. at 1094 (stating that “[a] full trial de novo in any ERISA dispute where

                                   3   there was a genuine dispute of fact as to whether the individual qualified for a benefit would

                                   4   undermine” the policies underlying ERISA; “[t]he means that suggests itself for accomplishing

                                   5   trial of disputed facts, while preserving the value of the fiduciary review procedure, keeping costs

                                   6   and premiums down, and minimizing diversion of benefit money to litigation expense, is trial on

                                   7   the administrative record, in cases where the trial court does not find it necessary under Mongeluzo

                                   8   to consider additional evidence”).7 “In a trial on the record, but not on summary judgment, [a]

                                   9   judge can evaluate the persuasiveness of conflicting testimony and decide which is more likely

                                  10   true.” Id. at 1095.

                                  11   B.     Standard of Review

                                  12          Whether the Court is considering Carpenters’ summary judgment motion or Ms. Devers’
Northern District of California
 United States District Court




                                  13   request for a trial based on the administrative record, the parties agree that the Court evaluates

                                  14   Carpenters’ substantive decision to deny benefits for an abuse of discretion. See Defs.’ Mot. at 4

                                  15   (noting the parties’ “stipulat[ion] that the District Court in this case should use the abuse of

                                  16   discretion standard in reviewing the decision that Defendants reached in denying Plaintiff’s claim

                                  17   for the drug”).

                                  18                     Under this deferential standard, a plan administrator's decision “will
                                                         not be disturbed if reasonable.” This reasonableness standard
                                  19                     requires deference to the administrator's benefits decision unless it is
                                                         “(1) illogical, (2) implausible, or (3) without support in inferences
                                  20                     that may be drawn from the facts in the record.”
                                  21   Stephan v. Unum Life Ins. Co. of Am., 697 F.3d 917, 929 (9th Cir. 2012). There is also an abuse

                                  22   of discretion if a decision is rendered “without any explanation.” Johnson v. Trs. of W.

                                  23   Conference of Teamsters Pension Tr. Fund, 879 F.2d 651, 654 (9th Cir. 1989).

                                  24          The above applies where an ERISA plaintiff is challenging a substantive decision to deny.

                                  25   However, an ERISA plaintiff may also claim an abuse of discretion based on the failure of a plan

                                  26
                                  27
                                       7
                                         In Mongeluzo, the Ninth Circuit “held . . . that the district court had discretion to allow evidence
                                       that was not before the plan administrator ‘only when circumstances clearly establish that
                                  28   additional evidence is necessary to conduct an adequate de novo review.’” Kearney, 175 F.3d at
                                       1090.
                                                                                          10
                                   1   or plan administrator to follow applicable procedures as provided for under ERISA. See Abatie v.

                                   2   Alta Health & Life Ins. Co., 458 F.3d 955, 959 (9th Cir. 2006) (stating that, “when a decision by

                                   3   an administrator utterly fails to follow applicable procedures, the administrator is not, in fact,

                                   4   exercising discretionary powers under the plan, and its decision should be subject to de novo

                                   5   review,” but “[l]esser irregularities . . . do not remove the decision from abuse of discretion

                                   6   review”), abrogated on other grounds by Metro Life Ins. Co. v. Glenn, 554 U.S. 105 (2008). Cf.

                                   7   Dimery v. Reliance Standard Life Ins. Co., 597 F. App’x 408, 409 (9th Cir. 2015) (stating that

                                   8   “ERISA procedural violations do not alter the standard of review unless the violations cause the

                                   9   beneficiary substantive harm”); Gatti v. Reliance Std. Life Ins., 415 F.3d 978, 985 (9th Cir. 2005)

                                  10   (stating that “procedural violations of ERISA do not alter the standard of review unless those

                                  11   violations are so flagrant as to alter the substantive relationship between the employer and

                                  12   employee, thereby causing the beneficiary substantive harm”). For a procedural violation, a
Northern District of California
 United States District Court




                                  13   remand to the plan is the typical remedy. See Chuck v. Hewlett Packard Co., 455 F.3d 1026, 1035

                                  14   (9th Cir. 2006) (stating that “the usual remedy for a violation of § 1133 [which governs claims

                                  15   procedure] is ‘to remand to the plan administrator so the claimant gets the benefit of a full and fair

                                  16   review’”).

                                  17   C.     Reason for Denial of Ms. Devers’s Claim for Benefits

                                  18          The threshold dispute between the parties is why Ms. Devers’s claim for benefits was

                                  19   denied on appeal, thus raising the question which body issued the final decision.

                                  20                •   According to Ms. Devers, her appeal was denied because Carpenters determined

                                  21                    that Chemet was not a medical necessity, as the Trustees found on January 11,

                                  22                    2018. See Price Decl., Ex. 1 (R&R, Article 5, § 5.04(j)) (providing that no benefits

                                  23                    will be provided for “[a]ny Drugs not reasonably necessary for the care or

                                  24                    treatment of Illness or Injury”); the final decision was issued by the hearing panel

                                  25                    for the Carpenters Trust Fund.

                                  26                •   According to Carpenters, the appeal was denied because Ms. Devers’s use of

                                  27                    Chemet was “off label,” and, on December 15, 2017, Express Scripts (on behalf of

                                  28                    Carpenter) did not give prior approval to the off-label use. See Price Decl., Ex. 1
                                                                                          11
                                   1                  (R&R, Article 5, § 5.04(l)) (providing that no benefits will be provided for

                                   2                  “[m]edications with no federal Food and Drug Administration (FDA) approved

                                   3                  indications” and “[o]ff label use of prescriptions (for an indication other than

                                   4                  described in the FDA approved drug label) will be allowed if prior approval is first

                                   5                  obtained from the Pharmacy Benefit Manager”). Carpenters thus contends Express

                                   6                  Scripts rendered the final decision.

                                   7   In sum, Ms. Devers deems the final decision of Carpenters to be the Trustees’ denial of her appeal

                                   8   on January 11, 2018, whereas Carpenters argues that the Trustees’ denial should, in effect be

                                   9   ignored, given that Express Scripts issued its final denial of the appeal several weeks earlier on

                                  10   December 15, 2017.

                                  11          The Court rejects Carpenters’ position. Even assuming that Ms. Devers’s appeal would

                                  12   ordinarily have been decided by Express Scripts, see Price Decl., Ex. 1 (SPD at 86) (stating that
Northern District of California
 United States District Court




                                  13   appeals of pre-service claim denials – where the claim involves prescription drug benefits –

                                  14   “should go to the pharmacy benefit manager (Express Scripts)”), the Trustees (for whatever

                                  15   reason) did not find out about Express Scripts’s denial of the appeal and, instead of instructing

                                  16   Express Scripts to rule on Ms. Devers’s appeal, decided to address the appeal themselves – as they

                                  17   were entitled to do under the SPD and R&R. See, e.g., Price Decl., Ex. 1 (SPD at 86) (providing

                                  18   that “[t]he Board may grant a personal hearing to receive and hear any evidence or argument you

                                  19   believe cannot be presented satisfactorily by correspondence”); Price Decl., Ex. 1 (SPD at 2)

                                  20   (providing that “[t]he Board has discretion to decide all questions about the Plan, including

                                  21   questions about your eligibility for benefits and the amount of benefits payable to you”); Price

                                  22   Decl., Ex. 1 (R&R, Article 9, § 9.01(a)) (providing that “[a]ny dispute as to eligibility, type,

                                  23   amount or duration of benefits or any right or claim to payments from the Fund will be resolved

                                  24   by the Board or its duly authorized designee under and pursuant to the provisions of the Plan and

                                  25   the Trust Agreement”). Therefore, only evidence that was considered by the Trustees, as the

                                  26   ERISA decisionmaker, counts as being part of the administrative record. See Kearney, 175 F.3d at

                                  27   1090-91 (stating that, “[i]f a court reviews the administrator’s decision, whether de novo . . . or for

                                  28   abuse of discretion, the record that was before the administrator furnishes the primary basis for
                                                                                         12
                                   1   review”). Here, the Trustees, as the ERISA decisionmaker, did not consider Express Scripts’s

                                   2   denial of the appeal (indeed, did not even know about it at the relevant time), and thus Express

                                   3   Scripts’s denial of the appeal cannot be a part of the administrative record. In short, Express

                                   4   Scripts’s denial of Ms. Devers’s appeal is immaterial and her appeal was ultimately denied by the

                                   5   Trustees based on the Trustees’ finding that Chemet was not a medical necessity (i.e., Ms.

                                   6   Devers’s position). Only the Trustees’ decision is subject to review herein.

                                   7   D.     Medical Necessity

                                   8          The Court now turns to the issue of whether the Trustees’ decision was reasonable. See

                                   9   Stephan, 697 F.3d at 929 (stating that the “reasonableness standard requires deference to the

                                  10   administrator’s benefits decision unless it is ‘(1) illogical, (2) implausible, or (3) without support

                                  11   in inferences that may be drawn from the facts in the record’”). Under the ERISA regulations,

                                  12   where there is an “adverse benefit determination by a group health plan” and the “determination is
Northern District of California
 United States District Court




                                  13   based on a medical necessity . . . exclusion or limit,” “either an explanation of the scientific or

                                  14   clinical judgment for the determination, applying the terms of the plan to the claimant’s medical

                                  15   circumstances, or a statement that such explanation will be provided free of charge upon request”

                                  16   is required. 29 C.F.R. § 2560.503-1(g)(1)(v)(B). The SPD contains a similar provision. See also

                                  17   Price Decl., Ex. 1 (SPD at 85) (providing that “the specific reason(s) for the [adverse benefit]

                                  18   determination” must be provided; also providing that, “if the determination was based on the

                                  19   absence of medical necessity . . . , a statement that an explanation of the scientific or clinical

                                  20   judgment for the determination is available upon written request at no charge”).

                                  21          In the instant case, the Trustees’ denial of the appeal did not provide an explanation of the

                                  22   scientific or clinical judgment for the determination as required by law and the SPD.8 Such a

                                  23   substantial procedural violation constitutes an abuse of discretion, see Abatie, 458 F.3d at 959, for

                                  24   which remand would normally be warranted. See Chuck, 455 F.3d at 1035. However, the Court

                                  25

                                  26   8
                                         While the denial of the appeal did state, in general terms, that “[y]ou are entitled to receive, upon
                                  27   request and free of charge, reasonable access to, and copies of, all documents, records, and other
                                       information relevant to your claim for benefits,” Price Decl., Ex. 2 (CarpH&WID_000190), the
                                  28   denial did not specifically state that Ms. Devers could get a copy of the explanation of the
                                       scientific or clinical judgment for the determination.
                                                                                         13
                                   1   sees no value in remanding to the plan given the specific circumstances at hand. More

                                   2   specifically, there is no evidence in the record upon which the Trustees could rely to support a

                                   3   ruling against Ms. Devers. There is nothing in the administrative record to support the conclusion

                                   4   of no medical necessity. On the other hand, the record contains concrete evidence supporting Ms.

                                   5   Devers’s position that Chemet was in fact medically necessary. This includes the Dantzig paper

                                   6   connecting mercury toxicity with Grover’s disease; the results of a urine test (indicating a high

                                   7   level of heavy metals); a letter from Ms. Devers’s doctor’s office stating that “[t]here is no other

                                   8   treatment [i.e., other than Chemet] that is effective in controlling [Ms. Devers’s] Grover’s

                                   9   disease,” Price Decl., Ex. 2 (CarpH&WID_000200); and the plan’s prior coverage of Chemet.

                                  10   Based on the record, the Trustees’ finding that Chemet was not a medical necessity was

                                  11   unreasonable whether under de novo or abuse of discretion review. Ms. Devers is thus entitled to

                                  12   benefits under the plan.
Northern District of California
 United States District Court




                                  13          The Court orders the parties to meet and confer to see if they can reach agreement on the

                                  14   exact award of benefits due under the plan. During the meet and confer, the parties should also

                                  15   discuss the issue of attorney’s fees. Finally, during the meet and confer, the parties should discuss

                                  16   injunctive relief. The Court notes that, although Ms. Devers requested an injunction at the hearing

                                  17   with respect to her claim for breach of fiduciary duty (and the Court indicated its inclination to

                                  18   grant relief), her motion did not expressly address the claim for breach of fiduciary duty nor did

                                  19   expressly request injunctive relief. See, e.g., Pl.’s Mot. at 13 (asking “for an award of benefits” as

                                  20   well as “prejudgment interest, attorneys fees and costs,” but not mentioning injunctive relief).

                                  21   Moreover, to the extent Ms. Devers is simply asking for an order requiring Carpenters to comply

                                  22   with ERISA and its regulations (as she stated at the hearing), “obey-the-law” injunctions are

                                  23   generally disfavored. See, e.g., EEOC v. AutoZone, Inc., 707 F.3d 824, 841-42 (7th Cir. 2013)

                                  24   (discussing concerns with “[a]n injunction that does no more than order a defeated litigant to obey

                                  25   the law” – e.g., overbreadth and vagueness, although adding that such an injunction may be

                                  26   appropriate in certain circumstances, for instance, “where the evidence suggests that the proven

                                  27   illegal conduct may be resumed”).

                                  28
                                                                                         14
                                   1                                        III.      CONCLUSION

                                   2          For the foregoing reasons, the Court denies Carpenters’ motion for summary judgment and

                                   3   grants Ms. Devers’s motion for judgment. With respect to Ms. Devers’s motion, the necessary

                                   4   findings of fact and conclusions of law are embedded in the discussion above; however, for the

                                   5   sake of clarity, the Court reiterates as follows.

                                   6              •   Carpenters ultimately denied coverage based on lack of medical necessity.

                                   7              •   Carpenters’ decision failed to comply with 29 C.F.R. § 2560.503-1(g)(1)(v)(B) and

                                   8                  the SPD.

                                   9              •   There is no evidence in the administrative record to support a lack of medical

                                  10                  necessity. In contrast, the only evidence in the administrative record establishes

                                  11                  that Chemet was medically necessary for Ms. Devers.

                                  12              •   The Court therefore holds that Carpenters erred, under either de novo review or
Northern District of California
 United States District Court




                                  13                  review for abuse of discretion, in denying coverage for Chemet.

                                  14              •   Ms. Devers is entitled to benefits.

                                  15          As discussed above, the parties are to meet and confer to address remaining issues. The

                                  16   parties shall report back on their meet and confer within three weeks of the date of this order.

                                  17          This order disposes of Docket Nos. 35 and 36.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 7, 2019

                                  22

                                  23                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  24                                                        United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           15
